       Case 4:20-cv-00785-JM-PSH Document 9 Filed 08/28/20 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION



IMANI MIKIEL SIAS                                                PETITIONER


v.                      NO. 4:20-cv-00785 JM-PSH


DEXTER PAYNE                                                   RESPONDENT



                                   ORDER


      Petitioner Imani Mikiel Sias (“Sias”) began this case by filing a

petition for writ of habeas corpus pursuant to 28 U.S.C. 2254. Respondent

Dexter Payne (“Payne”) has now responded to the petition by filing the

pending motion to dismiss. See Docket Entry 7. In the motion and an

accompanying brief, he maintains that the petition should be dismissed

because it is untimely. Before giving serious consideration to Payne’s

assertion, the Court accords Sias an opportunity to file a reply. In the reply,

Sias should explain why his petition should not be dismissed for the reason

advanced by Payne. Sias is given up to, and including, October 1, 2020, to

file his reply.
Case 4:20-cv-00785-JM-PSH Document 9 Filed 08/28/20 Page 2 of 2




IT IS SO ORDERED this 28th day of August, 2020.




                            __________________________________
                              UNITED STATES MAGISTRATE JUDGE




                               2
